Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 9, 2016

                                     No. 04-16-00030-CV

                                    Patricia A. MAPLES,
                                           Appellant

                                               v.

                                     Royce L. MAPLES,
                                          Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997-CI-14007
                       Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
        On October 31, 2016, appellant filed a Plea in Abatement asking this court to abate this
appeal pending resolution of an appeal pending before the United States Supreme Court. On
November 2, 2016, appellee’s counsel informed this court that an objection to the request would
be filed. No response or objection has been filed by appellee. If appellee desires to file a
response to appellant’s Plea in Abatement, he must do so no later than November 14, 2016. If
appellee does not respond by November 14, 2016, this court will rule on appellant’s plea in
abatement without benefit of a response.

       It is so ORDERED on November 9, 2016.


                                                    PER CURIAM



       ATTESTED TO: _________________________________
                    Keith E. Hottle
                    Clerk of Court